PD-1057-15
                     PD-1057-15                           COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                        Transmitted 8/13/2015 10:32:19 AM
                                                           Accepted 8/17/2015 1:37:18 PM
                                                                           ABEL ACOSTA
                          NO. 14-14-00262-CR                                       CLERK

                   IN THE COURT OF APPEALS

                      FOURTEENTH DISTRICT

                           HOUSTON, TEXAS


                             NO. 1416917

                          IN THE TRIAL COURT

                     180TH JUDICIAL DISTRICT

                     HARRIS COUNTY, TEXAS


ISMAEL TREVINO                    §        APPELLANT

VS.                               §

THE STATE OF TEXAS                §        APPELLEE


              MOTION FOR EXTENSION OF TIME
      FOR FILING PETITION FOR DISCRETIONARY REVIEW


                                      ALLEN C. ISBELL
                                      2016 Main St., Suite 110
                                      Houston, Texas 77002
                                      713/236-1000
                                      Fax No. 713/236-1809
        August 17, 2015               STATE BAR NO. 10431500
                                      Email: allenisbell@sbcglobal.net

                                      COUNSEL ON APPEAL
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW ISMAEL TREVINO, appellant, by and through his

counsel on appeal, ALLEN C. ISBELL, and respectfully requests this

Honorable Court grant an Extension of Time for Filing a Petition for

Discretionary Review.

                                       I.

       The Fourteenth Court of Appeals in Houston, Texas, delivered an

opinion in this matter on July 23, 2015, in Cause No. 1416917, entitled

ISMAEL TREVINO vs. The State of Texas.

                                       II.

       The present deadline for filing the Petition for Discretionary Review is

August 22, 2015.

                                      III.

       Appellant requests that the time be extended until September 21, 2015.

                                      IV.

       Counsel is unable to timely file the Petition for Discretionary Review

within the time prescribed by the TEXAS RULES OF APPELLATE

PROCEDURE for the following reasons:




c:\appeals\trevino\ext. pdr                                         Page 2 of 5
       1.     Counsel is preparing for the following Trials:

              •      State vs. Aguilar, Cause No. 1370058 (Murder)(set to begin
                     August 17, 2015);

              •      State vs. Earls, No. 1388874 (Capital Murder)(set to begin
                     September 8, 2015);

              •      State vs. Pinnock, Nos. 1435200 & 1393885 (Aggravated
                     Assault with a Deadly Weapon & Evading Arrest).

       2.     Counsel has recently represented the following in court: State vs.
              Allen, Nos. 1475254 & 1403306; State vs. Block, Nos. 1477559
              & 1477560;State vs. Bonds, No. 1436427; State vs. Barnaba, No.
              1470729; State vs. Bell, No. 1458279; State vs. Davis, No.
              1438664; State vs. Dornes, No. 1477372; State vs. Dow, Nos.
              1470185 & 1470186; State vs. Dudley, No. 1475827; State vs.
              Earls, Nos. 1466223, 1466229, 1466318, & 1466692; State vs.
              Ellis, Nos. 1473854 & 1473855; State vs. Harris, No. 1471752;
              State vs. Hastings, No. 1464287; State vs. Hornsby, Nos.
              1455466, 1455467 & 1455768; State vs. Magee, Nos. 1392085,
              1386835, 1387732, & 1386809; State vs. Monroe, No. 1470489;
              State vs. Morris, No. 1458287; State vs. Perez, No. 1448860;
              State vs. Perkins, No. 1459848; State vs. Pinnock, Nos. 1435200
              & 1393885; State vs. Sylmon, No. 1467313; State vs. Rodriguez,
              No. 1464967; State vs. Ward, Nos. 1284273, 1297205, &
              1297206;

                                        V.

       This is the first (1) extension requested.

                                       VI.

       This motion is urged at the first opportunity as appellant is indigent and

will suffer irremediable harm if it is not granted.


c:\appeals\trevino\ext. pdr                                          Page 3 of 5
       WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Petition for

Discretionary Review until September 21, 2015.

                                            Respectfully submitted,

                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL
                                            2016 Main St., Suite 110
                                            Houston, Texas 77002
                                            713/236-1000
                                            Fax No. 713/236-1809
                                            STATE BAR NO. 10431500
                                            Email: allenisbell@sbcglobal.net

                                            COUNSEL ON APPEAL


                              Certificate of Service

       I hereby certify that on this 13th day of August, 2015, a true and correct

copy of the foregoing Motion for Extension of Time for Filing Appellant's

Petition for Discretionary Review has been sent to the District Attorney's

Office, Appellate Division, and to Mr. Ismael Trevino, appellant.


                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL




c:\appeals\trevino\ext. pdr                                           Page 4 of 5
                              Certificate of Compliance

       The undersigned attorney on appeal certifies this motion is computer

generated and consists of 572 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL




c:\appeals\trevino\ext. pdr                                        Page 5 of 5